Case MDL No. 3006 Document 16-3 Filed 05/13/21 Page 1 of 5




              Exhibit C
         MRS L 000662-20        05/03/2021           Pg 1 of 4 Trans ID: LCV20211115547
           Case MDL No. 3006 Document 16-3 Filed 05/13/21 Page 2 of 5




                       NOT FOR PUBLICATION WITHOUT THE
                    APPROVAL OF THE COMMITTEE ON OPINIONS

    This opinion shall not “constitute precedent or be binding upon any court.” Although it is
  posted online via eCourts, this opinion is binding only on the parties in the case and its use in
                                 other cases is limited. R. 1:36-3.

PREPARED BY THE COURT:
                                                      SUPERIOR COURT OF NEW JERSEY
 THERESA DALTON,                                      LAW DIVISION: CIVIL PART
                                                      MORRIS COUNTY
                   Plaintiff,

 v.                                                   DOCKET NO. MRS-L-662-20

 NOVARTIS PHARMACEUTICALS                             CIVIL ACTION
 CORPORATION,

                 Defendants,
                                                      DECISION


                                                      DECISION DATE: May 3, 2021


       This motion is before the Superior Court of New Jersey through the filing of a Motion to

Consolidate submitted by Kelly Jones Howell, Esq. (Harris Beach PLLC) on behalf of

Defendant. Melanie Muhlstock, Esq. (Parker Waichman, LLP) filed an Opposition on behalf of

Plaintiff. Also pending before the Court is Defendant’s Motion to Compel Plaintiff’s Deposition

which Ms. Muhlstock also opposed. Oral argument took place in the virtual court room on April

30, 2021 via Zoom and the following counsel appeared: Melanie Muhlstock, Esq., Kelly Howell,

Esq., and Andrew Reissaus, Esq., admitted pro hac vice on June 19, 2020 on behalf of the

Defendant. Richard Elias, Esq. was also present on behalf of the Plaintiff. Mr. Elias’s pro hac

vice application is returnable before this Court on May 14, 2021.




                                                 1
         MRS L 000662-20        05/03/2021           Pg 2 of 4 Trans ID: LCV20211115547
           Case MDL No. 3006 Document 16-3 Filed 05/13/21 Page 3 of 5




                                       Procedural History

       Plaintiff’s Complaint was filed on March 16, 2020. The action seeks to recover for

injuries resulting from Defendant’s alleged failure to warn of dangerous risks associates with the

prescription medication Tasigna. On May 6, 2020, Defendant filed their answer. On May 21,

2020, Ms. Howell filed a Motion for Pro Hac Vice Admission of Andrew L. Reissaus, Esq.

(Hollingsworth, LLP) which the Court granted on June 19, 2020. On March 9, 2021, Ms. Howell

submitted a Motion to Consolidate. On April 14, 2021, Ms. Howell submitted a Motion to

Compel Plaintiff’s Deposition. Ms. Muhlstock submitted separate oppositions to the pending

motions. Ms. Howell submitted separate reply briefs to Plaintiff’s oppositions.

                                       Standard of Review

       Authority to consolidate matters is found in Rule 4:38-1(a), which states that matters

should be consolidated when they involve “common questions of law or fact arising out of the

same transaction or series of transactions . . . .” R. 4:38-1(a); Union Cty. Improvement Auth. v.

Artaki, LLC, 392 N.J. Super. 141, 148 (App. Div. 2007). The Rule seeks “to eliminate multiplicity

of litigation and to enable the courts so to arrange pending causes that the same facts and

transactions would not undergo the inconvenience of double litigation.” Judson v. Peoples Bank

& Tr. Co., 17 N.J. Super. 143, 144 (Ch. Div. 1951) Consolidation is granted within the discretion

of the trial court. See Union County Imp. Auth., 392 N.J. Super. at 299-301.

                                             Discussion

   1. The Parties’ Arguments

       Defendant argues that the matters are ripe for consolidation because each plaintiff asserts

that Tasigna caused their alleged injuries, and the Tasgina label did not adequately warn of the

risks associated with the prescription. Further, while the alleged injuries vary among plaintiffs,


                                                 2
         MRS L 000662-20         05/03/2021           Pg 3 of 4 Trans ID: LCV20211115547
            Case MDL No. 3006 Document 16-3 Filed 05/13/21 Page 4 of 5




each person ultimately claims they suffered an atherosclerotic-related injury that result in

common questions of law and fact. Defendant further submits that the regulatory and labeling

history of Tasigna is an issue to be addressed in fact discovery across all cases. Defendant

advances that in the interest of judicial efficiency and fairness, consolidation is appropriate in

that it would streamline discovery and avoid multiple judges having to hear and make rulings on

the same issues. In opposition, Plaintiff alleges that the appropriate method for consolidation is

through Plaintiff’s January 21, 2021 application for Multicounty Litigation (MCL) designation

that is still pending before the New Jersey Supreme Court. Plaintiff acknowledged that if the

MCL petition is denied, Plaintiff does not oppose consolidation, but until the MCL petition is

resolved, Plaintiff submits that a decision on the Motion to Consolidate is premature.

   2. Analysis

       Since March 2020 ninety-nine Plaintiffs have filed lawsuits in the Superior Court of

Morris County alleging injury related to the prescription drug, Tasigna. Those matters are

pending before Judges Ramsey, Minkowitz, McGovern, Franzblau, and Bogaard. The alleged

injuries vary among plaintiffs, each person ultimately claims they suffered an atherosclerotic-

related injury that result in common questions of law and fact, which relate at a minimum, to the

regulatory and labeling history of Tasigna. The Court agrees with the Defendant that in the

interest of judicial efficiency and fairness in the use of judicial resources, consolidation would be

appropriate. However, Plaintiff applied for MCL designation with the New Jersey Supreme

Court on January 21, 2021 that is pending now for one-hundred days. There is a probability that

the MCL petition will be granted, which would neutralize any consolidation order. Had the

Plaintiff not applied for MCL designation, the matter would be ripe for consolidation as to




                                                  3
         MRS L 000662-20        05/03/2021           Pg 4 of 4 Trans ID: LCV20211115547
           Case MDL No. 3006 Document 16-3 Filed 05/13/21 Page 5 of 5




discovery, and Ms. Muhlstock, during oral argument, agreed with that proposition. For those

reasons, Defendant’s Motion to Consolidate is denied without prejudice.

       Next, the Court will briefly address the Defendant’s Motion to Compel the Deposition of

Plaintiff. The Complaint in this matter was filed more than one year ago. In January 2021,

Plaintiff’s counsel filed an application for MCL designation which Defendant contested. Based

upon the age of the case, at this juncture, and without direction as to whether this matter will

qualify for MCL designation, this Court finds it important that this case advance through

discovery (and not languish) in the event that an MCL designation ultimately is denied. If MCL

designation is granted, deadlines for case specific discovery would be revisited at that time. The

Court denies Defendant’s request for counsel fees as result of Plaintiff’s good faith argument in

support of delaying discovery based upon the pendency of the MCL designation as well as

Defendant’s failure to provide a certification of attorney services with the motion. See R. 4:42-

9(d). The Plaintiff shall appear for her deposition by June 15, 2021.

                                            Conclusion

       For the foregoing reasons, Defendant’s MOTION TO CONSOLIDATE is denied without

prejudice. Defendant may renew this motion immediately if the MCL Petition is denied; or

counsel may submit a Consent Order for Consolidation. Alternatively, as discussed during oral

argument, the Court will allow the motion to be refiled on request immediately with no

requirement of filing fees or further submissions if the MCL Petition should be denied.



Dated: May 3, 2021               _________________________________________
                                       WILLIAM J. MCGOVERN, III, J.S.C.




                                                 4
